Citation Nr: 1447298	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-17 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for emphysema.

3. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder, to include as secondary to asthma and/or emphysema.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A. M., observer


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from August 1972 to October 1972 and in the Navy from January 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

As a preliminary matter, the Board notes that the Veteran's claim for service connection for asthma was denied in a March 1977 rating decision that has become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).  His petitions to reopen his claim were denied in March 1982 and May 1995 and he did not perfect appeals for either of these decisions, and they are also final.  Id.  After the May 1995 denial, the Veteran submitted additional relevant service treatment records (STRs).  The RO incorrectly stated that the STRs were duplicative of evidence already of record.  The RO had obtained STRs from the Veteran's first period of service in the Marine Corps, but had not obtained complete STRs from his second period of service in the Navy.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  Service records related to a claimed in-service event, injury, or disease are relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) (2014).  The STRs submitted by the Veteran note that he was treated for asthma in service and are therefore relevant to his claim.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for asthma.


The Board has rephrased the Veteran's claim for service connection for major depressive disorder as a claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in August 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary in this case to attempt to obtain VA treatment records discussed at the Veteran's hearing and Social Security Administration (SSA) records.  Further, additional development regarding claimed asbestos exposure is needed pursuant to the guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV.ii.2.C.9 (September 29, 2006).  Lastly, the Veteran carries diagnoses of asthma, COPD, emphysema, and a psychiatric disorder.  His STRs show treatment for asthma and his private medical records show treatment for psychiatric problems following an asthma attack.  His STRs, private medical records, and hearing testimony indicate that these conditions may be due to service.  The record is insufficient for the Board to adjudicate his claims.  VA examinations are needed.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain any outstanding VA treatment records that may exist, including those referenced on page 12 of the August 2014 hearing transcript, which is located in Virtual VA.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Attempt to obtain the Veteran's SSA records.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2014), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained, the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

3. With regard to the Veteran's claims for asthma and emphysema, complete the following development:

a.  Advise the Veteran that he may provide any information or evidence he may have that he was exposed to asbestos during service, or seek information from people he knew during service that may have knowledge as to whether he was exposed to asbestos.

b.  Determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease(s), keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.

c.  After any development is complete, the RO must make a formal finding as to whether the Veteran was exposed to asbestos and associate a report with its determination in the claims file.

4.  Schedule the Veteran for an examination with an appropriate clinician for his respiratory disorders.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran's August 1972 Marine Corps report of medical history for enlistment where he noted "yes" for ear, nose and throat trouble and stated that he did not know whether he had asthma, shortness of breath, or a chronic cough and a stamp on the report noting "No history of allergy, asthma...."

ii.  June and November 1976 Navy STRs noting complaints of wheezing and treatment for asthma with notations that the shipyard environment was "very dusty," that the Veteran was allergic to cats, and that his asthma was "clear off ship."

iii.  The record of his December 1976 Medical Board.  

iv.  An August 1991 private medical record from Dr. W. I. noting a diagnosis of asthma.

v.  A September 2007 private CT scan "...suggesting changes of paraseptal and centrilobular emphysema," with no findings "to suggest asbestos related pleural disease."  

vi.  A May 2009 private medical record from Dr. M. P. noting a diagnosis of "asthma/COPD."

vii.  A February 2011 private medical record from Dr. K. L. noting moderate COPD and asbestos exposure.  

viii.  An October 2012 private CT scan report noting "mild to moderate centrilobular and paraseptal emphysema, with associated bronchitis" and "no manifestations of asbestosis."  

ix.  The transcript of the Veteran's August 2014, where he asserts that he was misdiagnosed and does not have asthma, that he is not allergic to cats, that he did not have respiratory problems prior to service, that he slept in the top bunk of his ship and was exposed to dust, and that he was instructed not to appeal his medical discharge.  

c.  With regard to asthma, the examiner must provide medical findings or opinions for each of the following:

i.  Whether it is medically undebatable that the Veteran's asthma preexisted his entry into active military service.

ii.  If it is found as medically undebatable that asthma clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii.  If asthma is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

iv.  IF AND ONLY IF the AOJ determines that the Veteran was exposed to asbestos in service, whether it is as least as likely as not (50 percent or greater probability) that asthma was caused by such exposure.  

v.  The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d.  With regard to emphysema, the examiner must provide an opinion as to the following:

i.  Whether it is at least as likely as not (50 percent or greater probability) that it began during active service, is related to any incident of service.  

ii.  IF AND ONLY IF the AOJ determines that the Veteran was exposed to asbestos in service, whether it is as least as likely as not (50 percent or greater probability) that asthma was caused by such exposure.  

e.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination with an appropriate clinician for his psychiatric disorder(s).  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  A November 1990 Delaware Ambulance Report noting that the Veteran was hospitalized for psychiatric symptoms after being found gasping for air and crying, and that he reported being hospitalized for depression in the past.  

ii.  A January 2009 private medical record from Dr. M. P. noting a diagnosis of generalized anxiety disorder.  

iii.  The Veteran's August 2014 hearing testimony where he asserted that he has anxiety disorder due to his emphysema, and that his depression began shortly after separation from service because he was medically discharged from the Navy when he wanted to continue his period of service.  

c.  In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d.  For each psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service, is related to any incident of service.  

e.  IF AND ONLY IF service connection is granted for a respiratory condition, provide opinions as to the following: 

i.  Whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder(s) was proximately due to or the result of his respiratory condition.  

ii.  Whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder(s) was aggravated beyond its natural progression by his respiratory condition.  

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

